Citation Nr: 1821665	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  11-28 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of a left wrist fracture.

2.  Entitlement to a rating in excess of 10 percent for residuals of a right wrist fracture.

3.  Entitlement to service connection for left carpal tunnel syndrome.

4.  Entitlement to service connection for right carpal tunnel syndrome.

5.  Whether new and material evidence has been submitted to reopen the claim of service connection for a low back disability.

6.  Entitlement to service connection for a low back disability.

7.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left foot disability, to include cellulitis.

8.  Entitlement to service connection for a left foot disability, to include cellulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to July 1970 and from July 1972 to July 1975.  He had additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in September 2016, at which time the Board remanded it for additional development.  The requested development has been completed on all of the issues except for right carpal tunnel syndrome, and those issues are properly before the Board for appellate consideration.

The issue of service connection for right carpal tunnel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  The Veteran's residuals of a left wrist fracture are characterized by unfavorable ankylosis of palmar flexion and radial deviation.

2.  The Veteran's residuals of a right wrist fracture are characterized by dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.

3.  The record does not reflect left carpal tunnel syndrome.

4.  Service connection for a low back disability was denied in a February 2009 rating decision that was not appealed and became final.

5.  Evidence added to the record since the February 2009 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for a low back disability and raises the possibility of substantiating the claim.

6.  Service connection for left foot cellulitis was denied in a February 1971 rating decision.

7.  Evidence added to the record since the February 1971 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for a left foot disability, to include cellulitis, and raises the possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for residuals of a left wrist fracture have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5214 (2017).

2.  The criteria for a rating in excess of 10 percent for residuals of a right wrist fracture have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2017).

3.  The criteria for service connection for left carpal tunnel syndrome have not been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4.  Evidence added to the record since the February 2009 rating decision, denying service connection for a low back disability, is new and material, and the claim for service connection is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5.  The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

6.  Evidence added to the record since the February 1971 rating decision, denying service connection for a left foot cellulitis, is new and material, and the claim for service connection is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

7.  The criteria for service connection for a left foot disability, to include cellulitis, have not been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met through a letter to the Veteran.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), private treatment records, and VA treatment records have been obtained and associated with the claims file.  The Veteran has been provided with VA examinations.  Overall, the examiners provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Increased Rating for Left and Right Wrist Fracture

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155 (2012).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2017).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not specifically contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Diagnostic Code 5214 provides ratings for ankylosis of the wrist.  Unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, is rated 50 percent disabling for the major wrist and 40 percent for the minor wrist.  38 C.F.R. § 4.71a.  A Note provides that extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  38 C.F.R. § 4.71a.

Diagnostic Code 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist; limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a.

The Veteran had a VA examination in April 2008 at which he reported that his wrists had gotten progressively worse.  Symptoms included deformity, stiffness, and weakness.  There were flare-ups that were severe and occurred every one to two months and lasted three to seven days.  Motion was limited by 75 percent during flare-ups.  The left side was noted to be worse than the right side.

On examination, left wrist range of motion was ulnar deviation to 20 degrees on active motion and to 25 degrees on passive motion.  There was a loss of 15 degrees on repetitive use.  Radial deviation was to 30 degrees on active and passive motion, with a loss of 20 degrees on repetitive use.  Dorsiflexion was to 50 degrees on active and passive motion, with a loss of 20 degrees of motion on repetitive use.  Palmer flexion was to 55 degrees on active motion and to 45 degrees on passive motion, with a loss of 20 degrees on repetitive use.  There was ankylosis in palmar flexion at 10 degrees and radial deviation to 10 degrees.  X-rays showed degenerative osteoarthritis.

The right wrist range of motion was ulnar deviation to 10 degrees on active motion and to 15 degrees on passive motion with no loss of motion on repetitive use.  Radial deviation was to 30 degrees on active and passive motion with no loss of motion on repetitive use.  Dorsiflexion was to 55 degrees on active and passive motion, with no loss of motion on repetitive use.  Palmer flexion was to 60 degrees on active motion and to 45 degrees on passive motion, with no loss of motion on repetitive use.  There was no ankylosis.  X-rays showed osteoarthritis.  

The Veteran said at a May 2011 VA examination that he continued to have bilateral wrist pain with limitation of movement in the left wrist.  On examination there was not ankylosis of either wrist.  Range of motion of the left wrist was flexion to 40 degrees, extension to 40 degrees, ulnar deviation to 20 degrees, and radial deviation to 10 degrees.  However, the examiner also noted that left wrist ulnar deviation was to 10 degrees.  The right wrist had flexion to 50 degrees, extension to 50 degrees, ulnar deviation to 40 degrees, and radial deviation to 20 degrees.  The ranges of motion were not decreased on repetitive testing.  There was objective evidence of pain on active motion and after three repetitions.

The Veteran had an examination arranged through VA QTC Services in December 2017 at which he reported constant pain, weakness, and numbness, with the right worse than the left.  He could not do chores, had some "difficulty picking things up," and had pain with "grooming motions."  The examination report states that the Veteran is right hand dominant.  

On examination, right wrist range of motion was palmar flexion to 30 degrees, dorsiflexion to 30 degrees, ulnar deviation to 15 degrees, and radial deviation to 15 degrees.  The examiner noted that there was pain in all ranges of motion on examination that did not result in or cause functional loss.  It was also noted that the Veteran grimaced on palpation.  

Left wrist range of motion was palmar flexion to 25 degrees, dorsiflexion to 25 degrees, ulnar deviation to 20 degrees, and radial deviation to 15 degrees.  The examiner noted that there was pain in all ranges of motion on examination that did not result in or cause functional loss.  It was also noted that the Veteran grimaced on palpation.

The Veteran could not perform repetitive use testing in either wrist due to fear of pain.  The examiner wrote that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner could not state without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time or with flare-ups.  There was not ankylosis of either wrist.  The examiner also noted that a goniometer was used to measure range of motion, that there was objective evidence of pain on passive range of motion testing, and no objective evidence of pain when used in non-weight bearing.

The 40 percent rating for the left wrist is the highest available schedular rating because the Veteran is left handed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  In addition, 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca are not for consideration because the Veteran is already in receipt of the maximum schedular rating available for limitation of motion.

Since the Veteran has been assigned the maximum schedular rating for the left wrist, the Board will consider whether he is entitled to an extraschedular rating.  The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2017).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court of Appeals for Veterans Claims (Court) has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating

The symptoms associated with the Veteran's bilateral left wrist (i.e., pain and limitation of motion) are contemplated by the rating criteria and the assigned ratings, and the medical evidence fails to show anything unique or unusual about this disability that would render the schedular criteria inadequate.  As the available schedular criteria for the left wrist disability are adequate, referral for consideration of an extraschedular rating is not warranted.

The 10 percent rating for the right wrist is the highest schedular rating available for limitation of motion of the wrist without ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215.  The Veteran does not qualify for in increased rating for the right wrist because the record shows that he does not have ankylosis.  See id.  As was the case with the left wrist, because the Veteran's right wrist is already rated at the highest rating for limitation of motion of the wrist, 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca are also not applicable.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not reflect he is unemployable due to his service-connected low back, right hip, foot, and right shoulder disabilities.  The December 2017 examiner opined that if the Veteran were still working, he would have difficulty grasping, lifting, and holding more than minimal weight, and that he would have missed zero to one weeks of work in the past year due to the wrists.  While the record shows the Veteran has employment related limitations due to his wrist disabilities, the record does not show that the Veteran is precluded from all work due to these disabilities.  Therefore, consideration of a TDIU is not warranted.  

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected wrist disabilities, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

III.  New and Material Evidence and Service Connection

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).


A.  Left Carpal Tunnel Syndrome

The Veteran is seeking service connection for bilateral carpal tunnel syndrome.  The claim for right carpal tunnel syndrome is discussed below in the remand section.

The STRs do not show complaints, treatment, or diagnoses related to carpal tunnel syndrome.  A September 2015 nerve conduction study from VA treatment did not show left carpal tunnel syndrome.  The Veteran had an examination arranged through VA QTC services in December 2017 at which the examiner did not feel that the objective evidence showed a diagnosis of carpal tunnel syndrome. 

To the extent that the Veteran complains of left wrist numbness and tingling, they are not a disability for VA purposes.  A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the complaints of left wrist numbness and tingling can be attributed, there is no basis to find carpal tunnel syndrome or other disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  The Veteran is competent to report symptoms related to his left wrist.  However, in the absence of the presence of the claimed disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran has not been diagnosed with left wrist carpal tunnel syndrome since he filed his claim for service connection in June 2010.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the claim for service connection must be denied.

B.  Low Back Disability

The Veteran's claim of entitlement to service connection for a back disability was denied in a February 2009 rating decision, which is now final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2017).  The Veteran did not submit a timely substantive appeal in response to the October 2009 statement of the case, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1367-8; see also Buie, 24 Vet. App. at 251-52.  Thus, the February 2009 rating decision became final based on the evidence then of record.  38 U.S.C §§ 7104, 7105 (2012); 38 C.F.R. § 20.1105 (2017).  
 
At the time of the February 2009 rating decision, the evidence of record included the STRs, which show that the Veteran reported in November 1970 that his back ached on and off.  X-rays were considered normal.  The STRs do not otherwise show complaints, treatment, or diagnoses related to the back.  At March 2008 VA treatment, the Veteran complained of constant low back pain.  X-rays showed early osteophytes at L3-L5, and he was diagnosed with early degenerative osteoarthritis involving the lumbar spine without compression fractures.

The additional evidence added to the record since the February 2009 rating decision includes a May 2011 VA examination at which the Veteran reported having had back pain for 20 years.  The pain and stiffness were gradually getting worse.  

The Veteran had an examination arranged through VA QTC Services in December 2017 at which he reported an onset of back pain after falling from a window during military service in 1970.  He had had ongoing pain since that time, and had taken over the counter medication with treatment as needed.  The Veteran was diagnosed with lumbar osteoarthritis and associated radicular symptoms.  The examiner opined that it was less likely than not that the osteoarthritis was incurred in or caused by the claimed in-service injury, event, or illness.  She cited medical literature stating that this is a very common form of arthritis in which joint cartilage wears down and bone spurs can form.  It is largely associated with the aging process and occurs over many years.  The medical literature does not support the onset of osteoarthritis from a single event, such as the Veteran's 1970 fall from a window.  The examiner also noted that the available records do not contain evidence of onset of a low back disability during active service. 

The Board finds the newly submitted documents to be new and material, within the meaning of 38 C.F.R. § 3.156(a), and the service connection claim is reopened.  See Shade, 24 Vet. App. at 117.  Specifically, the new evidences suggests that the Veteran has had back pain since service.  Such evidence is presumed credible for the purposes of determining whether the evidence is new and material.  Therefore, the additional evidence is both new and material, and the claim for service connection claim for a low back disability is reopened.

While the Veteran has made statements to the effect that his low back disability is related to service, he is not competent to make such a determination, because this is a medical question.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran is competent to report that he has had back pain since falling out of a window during service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is considered competent to report on that of which he or she has personal knowledge).  However, the Board does not find him to be a credible historian with respect to this claim because in February 2009 he reported having back pain for 20 years, which places the beginning of the back pain approximately 14 years after active service.

Probative value can be given to the December 2017 examiner's opinion because she considered the medical literature and the Veteran's specific diagnosis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").  Although the examiner considered the lack of follow-up treatment during service, her rationale shows that she considered that the Veteran's low back disability is largely associated with the aging process, occurs over many years, and that the medical literature does not support the onset of osteoarthritis from a single event.  There are no other competent opinions of record.

The evidence also does not show that the Veteran had a low back disability within one year of separation from service.  Therefore, in addition to a direct basis, service connection is not warranted for cognitive deficit based on the presumptive provisions for chronic diseases.  See 38 U.S.C. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Because the evidence preponderates against the claim of service connection for a low back disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




C.  Left Foot Disability, to Include Cellulitis

The Veteran's claim of entitlement to service connection for cellulitis was denied in a February 1971 rating decision, which is now final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  The Veteran did not submit a notice of disagreement, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1367-8; see also Buie, 24 Vet. App. at 251-52.  Thus, the February 2009 rating decision became final based on the evidence then of record.  38 U.S.C §§ 7104, 7105 (2012); 38 C.F.R. § 20.1105 (2017).  
 
At the time of the February 1971 rating decision, the evidence of record included the STRs, which show that in September 1968 the Veteran was treated for cellulitis of the left foot without lymphangitis.  He was put on a profile due to the left foot cellulitis.  The STRs do not show other complaints, treatment, or diagnoses related to a right foot disability. 

The additional evidence added to the record since the February 2009 rating decision includes the examination arranged through VA QTC Services in December 2017, at which he complained of left foot edema on a daily basis that had gotten worse in the past few years.  He was diagnosed with calcaneal spurs.  It was noted that the Veteran had a residual scar on the base of the right third toe that was where his foot was drained during service.  The examiner opined that it was less likely than not that the calcaneal spurs were incurred in service or were caused by an in-service injury, event, or illness.  The rationale was that the in-service condition was acute and there was no chronicity of care.  Furthermore, the STRs showed that the cellulitis was treated and resolved without residuals. 

The Board finds the newly submitted documents to be new and material, within the meaning of 38 C.F.R. § 3.156(a), and the service connection claim is reopened.  See Shade, 24 Vet. App. at 117.  Specifically, the new evidences suggests that the Veteran may have had symptoms related to his left foot since service.  Such evidence is presumed credible for the purposes of determining whether the evidence is new and material.  Therefore, the additional evidence is both new and material, and the claim for service connection claim for a left foot disability is reopened.

While the Veteran has made statements to the effect that he has a left foot disability that is related to service, he is not competent to make such a determination, because this is a medical question.  His statements on etiology are therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77.  Probative value can be given to the December 2017 examiner's opinion because it considered the acute nature of the in-service cellulitis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  There are no other competent opinions of record.

The evidence also does not show that the Veteran calcaneal spurs within one year of separation from service.  Therefore, in addition to a direct basis, service connection is not warranted for cognitive deficit based on the presumptive provisions for chronic diseases.  See 38 U.S.C. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Because the evidence preponderates against the claim of service connection for a left foot disability, to include cellulitis, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

A rating in excess of 40 percent for residuals of a left wrist fracture is denied.

A rating in excess of 10 percent for residuals of a right wrist fracture is denied.

Service connection for left carpal tunnel syndrome is denied.

New and material evidence has been received, and the Veteran's service connection claim for a low back disability is reopened.

Service connection for a low back disability is denied.

New and material evidence has been received, and the Veteran's service connection claim for a left foot disability, to include cellulitis, is reopened.

Service connection for a left foot disability, to include cellulitis, is denied.


REMAND

A nerve conduction study from September 2015 VA treatment showed right moderate carpal tunnel syndrome.  The Board notes that the requirement for a current disability is satisfied if there is evidence of the disability at any time during the Veteran's appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  

The Veteran had an examination arranged through VA QTC services in December 2017, at which the examiner did not feel that the objective evidence showed a diagnosis of carpal tunnel syndrome.  An addendum to the opinion must be obtained because the examiner did not consider the September 2015 diagnosis.

VA treatment records to January 2018 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
January 2018 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from January 2018 to the present.

2.  Thereafter, obtain another addendum to the December 2017 VA low back examination opinion.  The Veteran's claims folder should be provided to the reviewer prior to completion of the opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right carpal tunnel syndrome is related to service.

The examiner should also provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the right carpal tunnel syndrome was caused or aggravated by the service-connected residuals of a right wrist fracture. 

The examiner must consider right carpal tunnel syndrome as a current disability even though it was not diagnosed at the December 2017 examination.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  

3.  Thereafter, readjudicate the claim of service connection for right carpal tunnel syndrome.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), provided an opportunity to respond, and the claim should then be returned to the Board as warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


